Citation Nr: 1008997	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD) 
and depression. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Phoenix in August 2009 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression.  The Veteran contends that he has PTSD and that 
it was caused by his active service.  He has also been 
diagnosed with depression.  The Veteran did not seek 
treatment for any psychiatric condition during service.

In Clemons, the Court held that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  Although the Veteran is diagnosed as 
having PTSD, he also has diagnosis of depression and alcohol 
dependence.  The Veteran reports continued depressive 
symptoms and PTSD since service which he claims have 
contributed to his inability to hold a steady job and has 
been a contributing factor in his numerous divorces.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has current diagnoses of PTSD, depression, 
and alcohol dependence.  These diagnoses have been made, in 
part, based on the Veteran's account of events and 
experiences during his active service.  This tends to 
indicate that the conditions, or some of the conditions, may 
be related to his active service.  As such the issue must be 
remanded for an examination to establish the nature, onset, 
and severity of any psychiatric conditions found to be 
present.

Additionally, the RO has attempted to verify the Veteran's 
PTSD stressors twice.  However, since their attempts, the 
Veteran was afforded a Travel Board hearing during which he 
indicated a more specific time frame for one of his claimed 
stressful events.  He stated that he was recalled from leave 
in the fall of 1972 to verify the identity of burned bodies 
in a U.S. helicopter.  On remand, the Veteran should be asked 
to submit any other clarifications to his stressor statement 
he may wish to make, and all new information submitted, 
including that offered during his hearing, should be used to 
further attempt to verify his stressors.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
ask him to provide as specific information 
as possible regarding his in-service 
stressors.  Specifically, he should 
provide dates, his military unit(s) and 
duty assignment(s), pertinent locations, 
and the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).

2.  Based on information in the Veteran's 
statements and in the materials in the 
claims file, the AMC should ask the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide 
information to corroborate his in-service 
stressors.  The JSRRC's response should be 
included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not asking 
for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
Veteran's claims folder. 

3.  After completion of the above, arrange 
for the Veteran to undergo a psychiatric 
examination to determine the nature, 
extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   
 
All indicated tests and studies should be 
performed and a GAF score should be 
provided.  Specifically the examiner 
should address the Veteran's description 
of the onset of his symptoms and claims of 
the affect on his employment and personal 
life.  The examiner should opine as to 
whether it is at least as likely as not 
that any psychiatric disorder found is 
related to or had its onset during 
service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state 
which verified stressor(s) were found 
sufficient to support this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

